      Case 2:20-cr-01420 Document 21 Filed on 03/01/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 01, 2021
                         UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 2:20-CR-01420
                                             §
MICHAEL DASHUN HOWARD                        §
                                             §
       Defendant.                            §


 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       Pending before the Court is Defendant’s motion for reconsideration of detention

order. (D.E. 19). A detention hearing was held today in accordance with the Bail

Reform Act, 18 U.S.C. § 3142(f). The Court heard argument from counsel for the

Defendant and the government. After considering the motion filed by Defendant, the

government’s response, and the argument of counsel today, the Court DENIES the

motion. The following requires detention of the Defendant pending trial in this case:

       (1)    There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

       The evidence against the Defendant meets the probable cause standard, as a Grand

Jury has returned a true-billed indictment in this case. The Defendant was on bond for

five felony offenses in Fort Bend County, Texas at the time of the instant offense and his

appearance bond was forfeited in those cases for nonappearance. The findings and

conclusions contained in the Pretrial Services Report are adopted.

1/2
      Case 2:20-cr-01420 Document 21 Filed on 03/01/21 in TXSD Page 2 of 2




       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED on March 1, 2021.



                                                  ____________________________
                                                  Julie K. Hampton
                                                  United States Magistrate Judge




2/2
